                      Case 19-50743-BLS               Doc 24      Filed 01/21/21        Page 1 of 2




                            IN THE UNITED STATES BANKRUPTCY COURT
                                 FOR THE DISTRICT OF DELAWARE


    In re:                                                                   Chapter 11

    WOODBRIDGE GROUP OF COMPANIES, LLC, et                                   Case No. 17-12560 (BLS)
    al.,1
                                                                             (Jointly Administered)
                                Remaining Debtors.

    MICHAEL GOLDBERG, as Liquidating Trustee of
    the Woodbridge Liquidation Trust, successor in
    interest to the estates of WOODBRIDGE GROUP
    OF COMPANIES, LLC, et al.,
                                                                             Adversary Proceeding
                                         Plaintiff,                          Case No. 19-50743 (BLS)

                              vs.

    BONNIE GAE GRIEFF, IN HER CAPACITY AS
    TRUSTEE OF THE BONNIE GAE GRIEFF
    FAMILY TRUST DATED 12/04/16; BONNIE GAE
    GRIEFF,

                                         Defendants.

                                             AFFIDAVIT OF SERVICE

STATE OF NEW YORK  )
                   ) ss
COUNTY OF NEW YORK )

I, Alison Moodie, being duly sworn, depose and state:

1.           I am a Senior Case Manager with Epiq Class Action and Claims Solutions, Inc.,2 the claims

and noticing agent in the above-captioned proceeding. Our business address is 777 Third Avenue,

New York, New York 10017.


1
             The Remaining Debtors and the last four digits of their respective federal tax identification number are as
             follows: Woodbridge Group of Companies, LLC (3603) and Woodbridge Mortgage Investment Fund 1,
             LLC (0172). The Remaining Debtors’ mailing address is 14140 Ventura Boulevard #302, Sherman Oaks,
             California 91423.

2
             Epiq Class Action and Claims Solutions, Inc. acquired Garden City Group, LLC on June 15, 2018.
                  Case 19-50743-BLS            Doc 24       Filed 01/21/21       Page 2 of 2




2.       On January 14, 2021 at the direction of Pachulski Stang Ziehl & Jones LLP, Counsel to the

Plaintiff Michael Goldberg, in his capacity as Liquidating Trustee of the Woodbridge Liquidation

Trust, I caused a true and correct copy of the Notice of Voluntary Dismissal of Adversary

Proceeding [Adv. Docket No. 23] to be delivered by first class mail to the following party: Bonnie

Gae Grieff FT DTD 12/04/06 201 S 375 W, Providence, UT 84332 (Defendant Party).3




                                                               /s/ Alison Moodie
                                                               Alison Moodie


    Sworn to before me this
    15th day of January, 2021
    /s/ Panagiota Manatakis
    Notary Public, State of New York
    No. 01MA6221096
    Qualified in Queens County
    Commission Expires April 26, 2022




3
         The envelope used for service on the party included a legend, which stated: “Important Legal Documents
         Enclosed: Please direct a copy of the contents of this envelope to the President, Managing or General
         Agent.”
